DETAILED ACTION
	This Office action is in response to the filings of 7 April 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the controller model" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 fail to cure the deficiencies of claim 1 and are similarly rejected.
Claim 10 recites the limitation “the controller representation” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-19 fail to cure the deficiencies of claim 1 and are similarly rejected.
Claim 20 recites the limitation "the controller model" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US Publication 2019/0278442 A1), in view of Sasaki et al. (US Publication 2015/00059522 A1, hereinafter Sasaki).

	Regarding claim 1, Liang discloses a controller system with a processor, memory, a display apparatus (Liang discloses a design system for configuring load control systems in environments such as a residence or office building, the design system implemented via a computing system having at least one processor, memory and a display.  See ¶ [0028]), and the controller operationally able to accept a representation of a physical structure (a floor plan of a load control environment may be imported and displayed such that configuration may occur, at [0032]); 
the controller operationally able to accept a predefined unit model from a list of predefined unit models displayed on the display apparatus (the design system may be used to insert elements such as fixtures, devices, and shades into the load control system, at [0032].  Such elements are presented to the user in a list on a graphical user interface [GUI], as seen in Fig. 34 [“Fixtures”, “Devices”]); 
the controller operationally able to accept placement of the predefined unit model into the representation of the physical structure (Liang discloses that a GUI palette allows a user to select and place load control templates [i.e., fixtures and devices] into the floor plan canvas.  See [0072]); and 
the controller operationally able to create a control system for the physical structure, the predefined unit model (the insertion of load control templates is analogous to the creation/configuration of the load control system.  See [0072]). 
Liang discloses graphical representations of wirings resident in the load control system, and graphically representing controllers used to control devices within the floor plan of the load control system.  See [0041], [0045], and [0072].  Liang fails to explicitly disclose a representation of the controller model, wherein the predefined unit model is represented as being wired to the controller.
Sasaki discloses systems and methods for utilizing a GUI representing and modifying at least one control system, similar to Liang.  Furthermore, Sasaki discloses wherein the controller utilized to modify elements of a control system is a “home controller” used to control devices and/or appliances resident in a home (see [0342-0343], wherein a device icon may be dragged and dropped to a desired location within a floor plan for further selection and control).  Devices may be controlled by the home controller as in [0318].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the load control system of Liang to be implemented on the home controller of Sasaki.  One would have been motivated to make such a combination for the advantage of improving the functionality of load control design systems.  See Sasaki, [0017].

Regarding claim 2, Liang discloses wherein a physical representation of at least a portion of the control system is shown on the display apparatus (Liang discloses displaying devices and their related controllers on a graphical representation of a floor plan.  See Figs. 34, 39 and [0072]).

Regarding claim 3, Liang discloses wherein the control system for the physical structure comprises a network wiring diagram (the representations of the load wiring, wired analog or digital communication links of [0045] are analogous to the claimed “network wiring diagram”).

Regarding claim 6, Liang discloses wherein the predefined unit model is a resource model or a sensor model (devices for use within the load control system include various types of sensors, at [0021]).

Regarding claim 7, Liang discloses wherein the predefined unit model comprises a wiring diagram and further comprises generating a network wiring diagram using the wiring diagram (the templates selected by a user for placement within the floor plan include connections between a unit and an associated controller.  The association may be wired or wireless.  See [0082] and [0045]).

Regarding claim 8, Liang discloses wherein the controller is operationally able to allow a user to use the display apparatus to modify the network wiring diagram (a user may “draw” wiring associations between elements, at [0042]).

Regarding claim 9, Liang discloses wherein the controller is operationally able to modify the network wiring diagram based on user input (a user may modify wiring associations between elements through a “drawing” input, at [0042]).

Claims 10 and 20 recite limitations similar in scope to those of claim 1, and as a result are rejected under similar rationale.

Regarding claim 11, Liang discloses wherein the predefined unit model representation is represented as being wired to the controller through a device interface (the graphical representation of wiring associations between a controller and a device as in Liang inherently represents wiring through “a device interface”.  See [0042]). 

Claim 12. The method of claim 10, wherein the predefined unit model representation is represented as being wired to a module, the module in communication with the controller through a controller connector (Liang discloses wherein a fixture [“unit model representation”] is shown as connected to a load control device [“module”] in communication with a remote control device [“controller”], at [0082] and Fig. 39.  Connection to the controller through “a controller connector” is inherent).

Regarding claim 13, Liang discloses wherein the predefined unit model representation is represented as being wired to the module through a device connector (the graphical representation of wiring associations between a controller and a device as in Liang inherently represents wiring through “a device connector”.  See [0042]).

Regarding claim 14, Liang discloses wherein the predefined unit model representation comprises a device, a quanta, a pin layout, or a protocol (Liang discloses where unit models are at least devices.  See [0082]).

Regarding claim 15, Liang discloses wherein the predefined unit model is able to be modified by a user (the ability to drag and drop devices into the displayed floor plan is analogous to the claimed modification.  See [0082]).

Regarding claim 17, Liang discloses wherein the controller further comprises a module, and wherein the controller connects to a device through the module (Liang discloses the graphical representation of a connection between a controller and a device, at [0082].  The term “module” is not defined such that it is limiting beyond the normal scope of operations of the controller disclosed by Liang).

Regarding claim 18, Liang discloses wherein the module comprises multiple module types, and wherein a predefined unit module can only attach to certain module types (Liang discloses wherein element compatibility is monitored and the user alerted of potential issues.  See [0056]).

Regarding claim 19, Liang discloses wherein the predefined unit module is associated with a physical structure representation location (insertion of a device into the floor plan necessarily associates the device with a physical structure representation location.  See Fig. 39 and [0082]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Sasaki, further in view of McNaught et al. (US Publication 2012/0084231 A1, hereinafter McNaught).

	Regarding claim 4, Liang and Sasaki disclose the system of claim 3.  Liang and Sasaki fail to explicitly disclose wherein the controller is operationally able to allow a user to use the display apparatus to select a value between high labor cost and high controller cost. 
	McNaught discloses a project evaluation tool for providing estimates concerning a project of interest, similar to the load control project of Liang and Sasaki.  Furthermore, McNaught discloses wherein value data may be set with respect to labor costs [0032] and materials [0042].  Graphical user interface tools may be used to manipulate parameter values such that a user may see the effect on changing variables on the project.  See, for example, Fig. 4.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the load control system graphical user interface of Liang and Sasaki to include the project planning interface of McNaught.  One would have been motivated to make such a combination for the advantage of allowing a user to properly plan and budget a construction project prior to its undertaking.  See McNaught, [0005].

	Regarding claim 5, Liang discloses wherein the controller is operationally able to use a fill rate to create the network wiring diagram, wherein the fill rate describes percent of controller connectors that are optimally filled (Liang discloses at [0078] that a maximum number of devices available to be connected to a control device may be monitored, and describes at [0098] graphical techniques for communicating to a user the compatibility of devices with those present on the floor plan canvas.  Graphically representing a percent fill of an object is notoriously well-known in the art, and similar to the compatibility representation of Liang.  Implementation of such representation would have been obvious such at the system would provide necessary information to a user). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Sasaki, further in view of Chandaria et al. (US Publication 2015/0199088 A1, hereinafter Chandaria).

Regarding claim 16, Liang and Sasaki disclose the method of claim 10.  Liang and Sasaki fail to explicitly disclose such, wherein the control system comprises a pin layout display. 
	Chandaria discloses a graphical user interface allowing the customization of a device controller, similar to Liang and Sasaki.  Furthermore, Chandaria discloses wherein the controller display is implemented as an interactive pin layout.  See [0045] and Fig. 2.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the control system interface of Liang and Sasaki to include the controller pin layout interface of Chandaria.  One would have been motivated to make such a combination for the advantage of allowing a user to quickly an accurately assign attributes to a system controller.  See Chandaria, [0018].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan (US Patent 7,702,421) discloses a customizable graphical user interface for automated building control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145